DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 23 claims “to the internal”. This is an incomplete statement and it is not clear what is meant by this. The only other time “internal” is mentioned in the claim is “internal reflection”, however, this does not make sense in the context of this clause of the claim. This creates an antecedent basis issue as well as a clarity issue. Since it is unclear what is meant, this part of the claim is not being examined.
Claim 3, dependent upon claim 1, recites the limitation "the coupling unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0203237 A1 Shih et al. (herein “Shih”).
Regarding claim 1, Shih discloses in Fig. 1, a head mounted display (100) that displays an image in a user's field of view, comprising: 5an image display unit (130) that generates an image to be displayed; a projection unit (para [0043], wherein image display unit 130 includes a projection unit) that projects image light from the image display unit (130); and a first light guide plate (110) and a second light guide 10plate (120) that duplicate the image light from the projection unit, wherein the first light guide plate (110) and the second light guide plate (120) each include a set of parallel main surfaces (shown in Fig. 1) that confine the image light by internal 15reflection (para [0055]), the first light guide plate includes an incident surface (Y1) that reflects the image light inward, and two or more emission reflective surfaces (Y2, Y3, Y4, shown in Fig. 1, labeled in Fig. 2) that emit the image light to the second light guide plate (120), 20the incident surface (Y1) and the emission reflective surface (Y2, Y3, Y4) are parallel to each other and at an angle different from the main surface, and the second light guide plate (120) includes an input unit that couples the image light from the first light guide 25plate (110), and an output unit that emits the49 image light to the user's pupil (para [0047]).
Regarding claim 2, Shih discloses in Fig. 1, a coupling unit of the second light guide 5plate (120) includes one or more incident reflective surfaces (S23), and the output unit includes a group of two or more emission reflective surfaces (X1…X6), and the incident reflective surface and the emission reflective surface group are parallel to each other and at 10an angle different from that of the main surface (S21).
Regarding claim 4, Shih discloses a distance between the reflective surfaces of the emission reflective surface of the first light guide plate 5and a distance between the reflective surfaces of the emission reflective surface of the second light guide plate are smaller than a diameter of the projection unit (paras [0046, 0053]).
Regarding claim 5, Shih discloses in Fig. 1, a placement direction of the two or more emission reflective surfaces (Y2…Y4) of the first light guide plate (110) and a placement direction of the two or more emission reflective surfaces (X1…X6) of the second light guide plate (120) are different from each other, and 15a reflectance of a partial reflective surface of the first light guide plate is higher as the partial reflective surface becomes farther from the incident surface (para [0059]).
Regarding claim 6, Shih discloses in Fig. 1, the main surface of the first light guide plate (110) and the main surface of the second light guide plate (120) are substantially parallel to each other, the main surface of the first light guide plate (110) and the main surface of the second light guide plate (120) are in 25different planes, and 51 the main surface of the first light guide plate (110) is disposed at a side closer to the projection unit (130) than the main surface of the second light guide plate (120).
Regarding claim 7, Shih discloses tilt angles of the incident surface and the emission reflective surface with respect to the main surface of the first light guide plate are in a range of 16˚ to 40° (paras [0055, 0075], wherein 15-45˚ is disclosed which encompasses the claimed range).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0203237 A1 Shih et al. (herein “Shih”).
Regarding claim 3, Shih discloses the coupling unit of the second light guide plate (120) includes an incident transmission surface, and the 15output unit includes a group of two or more emission reflective surfaces (Y2…Y4), the incident transmission surface and the emission reflective surface are parallel to each other and have different angles from the main surface. Shih discloses in a different embodiment 20an optical path correction prism having an apex angle Ɵ is disposed between the first light guide plate and the second light guide plate, and the main surface of the first light guide plate is placed at an angle of 2Ɵ toward a side of the user's pupil with respect to the main surface of the 25second light guide plate (see Fig. 17; paras [0092-0094]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the prism of Fig. 17 in the embodiment of Fig. 1 to more accurately guide the light, since Shih was already in possession of the knowledge of including a prism and the benefits of a prism.
Regarding claim 8, Shih discloses in Fig. 4, a third light guide plate (850) is disposed between the first light guide plate (810) and the second light guide plate (820), 15the third light guide plate (850) has a set of substantially parallel main surfaces that confine the image light by internal reflection, the third light guide plate includes an incident surface that reflects the image light from the first light 20guide plate inward, and two or more emission reflective surfaces that emit the image light to the second light guide plate, and an incident reflective surface and the emission reflective surface of the third light guide plate are 25substantially parallel to each other and have an angle52 different from that of the main surface (para [0059]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the third light guide plate of Fig. 4 in the embodiment of Fig. 1 to more accurately guide the light, since Shih was already in possession of the knowledge of including a third light guide plate and the benefits of including the third light guide plate.
Regarding claim 9, Shih discloses in Fig. 4, the main surfaces of the first light guide 5plate, the second light guide plate, and the third light guide plate are substantially parallel to each other, the main surface of the third light guide plate is disposed at a side closer to the projection unit than the main surface of the second light guide plate, and the main surface of the first light guide plate is 15disposed at a side closer to the projection unit than the main surface of the third light guide plate. (para [0059]).
Shih is silent as to the main surface of the first light guide plate, the main surface of the second light guide plate, and the main surface of the third light guide plate are in different 10planes. While Shih shows the second and third light guide plates in the same plane, it would require only routine skill in the art to stack them so they are in separate planes, since Shih already shows possession of this stacked configuration with the first and second light guide plates, and furthermore with including a prism in other embodiments (as discussed with regards to claim 3, above).
Regarding claim 10, Shih discloses in Fig. 4, a thickness between the main surfaces of the third 20light guide plate (850) is thinner than a thickness between the main surfaces of the first light guide plate (810) (810 is thicker than 850 in Fig. 4).
Regarding claim 11, Shih discloses a distance between the reflective surfaces of the 25emission reflective surface of the first light guide plate,53 a distance between the reflective surfaces of the emission reflective surface of the second light guide plate, and a distance between the reflective surfaces of the emission reflective surface of the third light guide plate are all 5smaller than the diameter of the projection unit (paras [0046, 0053]).
Regarding claim 12, Shih discloses the incident surface of the second light guide plate includes two or more reflective surfaces, whose 10reflectance is higher at a side closer to the projection unit (para [0043]).
Regarding claim 13, Shih discloses a tilt angle of the emission reflective 15surface with respect to the main surface of the first light guide plate is a predetermined angle Ɵ, a tilt angle of the emission reflective surface with respect to the main surface of the third light guide plate is a predetermined angle -Ɵ, 20the tilt angle Ɵ is in a range of 16˚ to 40° (paras [0055, 0075], wherein 15-45˚ is disclosed which encompasses the claimed range), a placement direction of the emission reflective surfaces of the first light guide plate and a placement direction of two or more emission reflective surfaces of the third light guide plate are the same, and 25 the placement direction of the emission reflective 54 surfaces of the first and third light guide plates is different from the placement direction of the second light guide plate (paras [0043, 0044, 0059, 0061-0063]).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0203237 A1 Shih et al. (herein “Shih”) in view of US 2015/0378074 A1 Kollin et al. (herein “Kollin”).
Regarding claims 14 and 15, Shih is silent as to applications of the HMD, but Kollins discloses using a HMD with a power supply unit that supplies power; a sensing unit that detects a position and a posture of the user; 10a voice processing unit that inputs or outputs an audio signal; and a control unit that controls the power supply unit, the sensing unit, and the voice processing unit, and15and further comprising: an accelerometer that detects movement of the user's head; a head tracking unit that changes a display content 20according to the movement of the user's head; a power supply unit that supplies power; a voice processing unit that inputs or outputs an audio signal; and a control unit that controls the acceleration sensor, 25the head tracking unit, the power supply unit, and the55 voice processing unit (paras [0026, 0046]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include these features that are commonly used with HMDs to enhance and more accurately procure a user’s experience. HMD are commonly used with VR and AR devices and including these features is necessary for the full experience. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883